Citation Nr: 0401019	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03 26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than January 29, 
2003, for the grant of a 20 percent disability evaluation for 
osteochondritis and arthritis with limitation of motion, left 
knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 8, 1986 
to March 14, 1986.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
by the RO that increased the evaluation for osteochondritis 
dissecans and arthritis with limitation of motion of the left 
knee from 10 percent to 20 percent, effective January 29, 
2003.  The veteran has perfected an appeal to the Board on 
the issue of his entitlement to an earlier effective date for 
the grant of a 20 percent rating for his left knee.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

On his substantive appeal (VA Form 9), received in September 
2003, the veteran requested that he be scheduled for a 
personal hearing before a Member of the Board of Veterans' 
Appeals at the local RO.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required.  

The Board further notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also includes new notification provisions.  As part of the 
notice, VA is to specifically inform him and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The veteran has not been provided any sort of VCAA notice 
whatsoever, particularly insofar as advising him that 
evidence of an earlier filed claim is necessary to 
substantiate the claim for an earlier effective date for this 
condition.  See, e.g., Huston v. Principi, 17 Vet. App. 195 
(2003).  

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should send the veteran an 
updated VCAA notice in accordance with 
the recently passed Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), including issuance 
of a supplemental statement of the case 
containing the appropriate law and 
regulations addressing VCAA.  

2.  The RO should undertake all necessary 
action to properly schedule this veteran 
for a hearing before a Member of the 
Board, at the RO.  

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedures, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




